SPECIFICATION AND DRAWINGS
The amendments to the specification and drawings have been considered and are entered.  All objections to the specification and drawings that were previously set forth are now withdrawn in view of the amendments.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Please amend claims 21, 22, 23, and 24.


21. (Currently Amended) The cellulose ester of claim 17, wherein the plurality of (C1-6)alkyl-acyl substituents comprises 

22. (Currently Amended) The cellulose ester of claim 17, wherein the plurality of (C1-6)alkyl-acyl substituents comprises

23. (Currently Amended) The regioselectively substituted cellulose ester of claim 17, wherein the plurality of (C1-6) alkyl-acyl s comprises 

24. (Currently Amended) The regioselectively substituted cellulose ester of claim 17, wherein the plurality of (C1-6) alkyl-acyl s comprises 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.  The instant claims have been found allowable over the closest prior art of record.  All rejections previously set forth are withdrawn.
The distinctions between the instant claims and the closest prior art of record are explained below:
Buchanan et al. (US 2012/0262650 A1) teaches an optical film comprising a regioselectively substituted cellulose ester having aryl-acyl and alkyl acyl substituents.  Buchanan fails to teach a regioselectively substituted cellulose ester comprising chromophore-acyl substituents that are substituted ch minus C3DSch) that is specifically greater than or equal to 0.1.
Wang et al. (US 2014/0168770 A1) teaches an optical film comprising a regioselectively substituted cellulose ester.  Wang fails to teach a regioselectively substituted cellulose ester comprising chromophore-acyl substituents that are substituted or unsubstituted naphthoyl groups as recited in claim 17; fails to teach a regioselectively substituted cellulose ester having a pivaloyl degree of substitution from 0.1 to 1.2; fails to teach a regioselectively substituted cellulose ester having a chromophore-acyl degree of substitution from 0.4 to 1.6; fails to teach a regioselectively substituted cellulose ester having [(C2DSch + C3DSch) minus C6DSch] that is between 0.1 and 1.6; and fails to teach a regioselectively substituted cellulose ester having (C2DSch minus C3DSch) that is specifically greater than or equal to 0.1.
The prior art of record does not disclose or render obvious the claimed invention.  In view of the foregoing, the instant claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782